 1
 2
 3
 4
                                         UNITED STATES DISTRICT COURT
 5
                                                     DISTRICT OF NEVADA
 6
 7
   In the Matter of COLORADO                                         )   Case No.
 8 BREEZE, LLC, a Nevada Limited                                     )
   Liability Company, as owner of the                                )    _________ ORDER DIRECTING
                                                                         PROPOSED]
 9 vessel LOOSEY LU, official number                                 )   ISSUANCE OF NOTICE AND
   1189035, for Exoneration from or                                  )   ORDER, AND PUBLICATION
10 Limitation of Liability                                           )   THEREOF
                                                                     )
11                                                                   )
                                                                     )
12                                                                   )
                                                                     )
13                                                                   )
                                                                     )
14
               WHEREAS, a complaint is being filed simultaneously with this [Proposed]
15
     Order by which Plaintiff-in-Limitation COLORADO BREEZE, LLC., as owner of
16
     vessel LOOSEY LU, official number 1189035, (“VESSEL”), wherein Plaintiff-in-
17
     Limitation seeks exoneration from or limitation of liability for any losses, injuries,
18
     and/or damages occasioned as a result of the VESSEL voyage on or about July 22,
19
     2017 on the Colorado River in the vicinity of Blakenship Bend, Arizona; and
20
               WHEREAS, the complaint having stated the facts and circumstances upon
21
     which said exoneration or limitation is claimed; and
22
               WHEREAS, it appearing that the claims that may be made against
23
     Plaintiffs-in-Limitation may be in amounts which will exceed the value of the
24
     interest of Plaintiffs-in-Limitation in the VESSEL for losses, injuries, and/or
25
     damages said to have been occasioned or incurred in consequence of the aforesaid
26
     voyage; and
27
               WHEREAS, the surety for Plaintiffs-in-Limitation has given security for
28
     damages in costs herein;

     [Proposed Order] Directing Issuance of Notice and Publication
     Case No.
 1             AND NOW THEREFORE, on application of Browne & Green LLC,
 2   counsel for Plaintiff-in-Limitation, it is hereby:
 3             ORDERED that the Clerk of this Court issue a notice forthwith, in the form
 4   submitted with this Order, to all persons or entities asserting claims with respect to
 5   which the complaint seeks exoneration or limitation, admonishing them to file
 6   their respective claims with the Clerk of the Court and serve attorneys for
 7   Plaintiffs-in-Limitation with a copy thereof within 30 days of the issuance of the
 8   notice;
 9             AND IT IS FURTHER ORDERED that public notice shall be given by
10   publication thereof in the newspaper known as “Las Vegas Review Journal,” and
11   that such notice shall be published once a week for four consecutive weeks prior
12   to the date affixed herein for filing of claims;
13             AND IT IS FURTHER ORDERED that not later than the date of the second
14   publication of said notice, Plaintiffs-in-Limitation shall mail a copy of said notice
15   to every person or concern, if any, known to have made any claim against
16   Plaintiff-in-Limitation as a result of the incident involving the VESSEL on or
17   about July 22, 2017;
18             AND IT IS FURTHER ORDERED that the continued prosecution of any
19   and all suits, actions or proceedings which may already have begun against
20   Plaintiffs-in-Limitation in any court whatsoever to recover damages arising out of,
21   or occasioned by, or consequent upon the aforesaid voyage or trip of the VESSEL
22   on or about July 22, 2017, and institution or prosecution of any suits, actions or
23   legal proceedings of any nature description whatsoever in any court wheresoever,
24   except in this proceeding for exoneration from or limitation of liability, against
25   Plaintiffs-in-Limitation, in respect of any claim or claims arising out of the
26   aforesaid voyager trip on which the VESSEL was then engaged, or otherwise
27   subject to limitation proceeding, be and the same are hereby are stayed and
28   restrained;

     [Proposed Order] Directing Issuance of Notice and Publication
     Case No.                                                                             -2-
 1             AND IT IS FURTHER ORDERED that a certified copy of this order as a
 2   restraining order shall be served by certified mail, return receipt requested, on the
 3   person or persons, or entity or entities, to be restrained, or to their respective
 4   attorneys or representatives;
 5             AND IT IS FURTHER ORDERED that the publication and mailing of
 6   copies of the Notice to Claimants, required by Rule F(4), Supplemental Rules for
 7   Certain Admiralty and Maritime Claims, Federal Rules of Civil Procedure, shall
 8   constitute due notice to all persons asserting claims with respect to which said
 9   complaint seeks limitation or exoneration.
10
11             IT IS SO ORDERED.
12
13   Dated:             February 27               , 2019
14                                                                   By:
                                                                           RICHARD F. BOULWARE, II
15                                                                         United States District Judge
16                                                                         DISTRICT OF NEVADA
17
18
19
20
21
22
23
24
25
26
27
28

     [Proposed Order] Directing Issuance of Notice and Publication
     Case No.                                                                                             -3-
